Title: To Benjamin Franklin from William Dun[lap?], 10 November 1781
From: Dunlap, William
To: Franklin, Benjamin



Dear Sir
Haver de Grass 10 N[ovember] 1781
I write you a few lines to inform you that a few Days ago the wase a Cartil Came from King Sail [Kinsale] to this Place theire wase one John Landers formerly Commander of the Privatire Allience Belongin to Dunkirk who came over in Said Vessal & some of his Officers the Day after the Cartil arrived her Capt. John Landers wase put in to Prision without a hearing & his 1st. Lieut. & by all accompts which his Officers will Proove what is Laid to theire Charge that the are both Innocent. It wase the Said he assisted the People in Regard of the Cartile which he can proove he is not Guilty & I no John Landers to be as good a Subject as any ever belon to our Countrie he belongs to Selam in New England and has got a femilie theire & Command Ships out theire. I my Self have Sailed one Cruize out of Dunkirk with him & I know him to be true to his Countrie & if this is the Rules of France that a American is to be put in Prision without any hearin I think it is far from justice & even not one allowd to speake to him. I my Self have been in the Service of my Countrie ever Sience the ware Commensed I have had the Honour to have a Commission from Congress from Lieut. to Commander of a Vessel in the Service. I wase taken Commander of the Brig Retaleation Letter of Marque of 18 Guns belonging to Messr. Morries & Comp. Merchts. in Philadelphia from Philadelphia Bound to Amsterdam & wase taken by Neine Sail of English Friegates in the North Sea & I [think?] it is my duty to inform you of this affair Concerning Capt. John Landers his Mercht. sent one Petition to you about the Same Affair. I Conclude Your Most Humble Servt.
William Dun [torn]


P.S. I think it is hard that a man that Can not Speake french Should be put in Prision and at the Same time innocent of what is laid to his Charge
W.D
To Benjamn. Franklin Esqr

